                 Case 4:18-cv-02052-HSG Document 25 Filed 07/18/19 Page 1 of 1




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Scott M. Johnson (Bar #287182)
     sjohnson@gajplaw.com
4    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
5    Roseville, CA 95747
     916-290-7778 ph
6    916-721-2767 fax
7    Attorneys for Plaintiff
     Yousaf Qalinle
8

9                              IN THE UNITED STATES DISTRICT COURT
10                NORTHERN DISTRICT OF CALIFORNIA – OLANDAK DIVISION
11
     YOUSAF QALINLE,                                    Case No.: 4:18-cv-02052-HSG
12
                                                        NOTICE OF SETTLEMENT WITH
13                             Plaintiff,               DEFENDANT WELLS FARGO BANK, N.A.
14          v.
15

16   WELLS FARGO BANK, N.A.

17

18

19
                               Defendant.
20

21   TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
22          PLEASE TAKE NOTICE THAT plaintiff Yousaf Qalinle and defendant Wells Fargo
23
     Bank, N.A., have reached a settlement in principle of the above captioned case and are in the
24
     process of documenting said settlement. Plaintiff anticipates filing a dismissal of Wells Fargo
25
     Bank, N.A. within 21 days once the settlement is finalized.
26
                                                           Gale, Angelo, Johnson, & Pruett, P.C.
27   Dated: July 18, 2019                                  /s/ Joe Angelo
                                                           Joe Angelo
28
                                                           Attorneys for Plaintiff


                                            NOTICE OF SETTLEMENT - 1
